Lewis, J.
The requests to charge, in so far as they were pertinent, were fully covered by the general charge of the court. The newly discovered evidence was of an impeaching nature, and, under the facts of this case, might by the exercise of due diligence have been discovered before the conclusion of the trial. There was sufficient evidence to sustain the verdict, and, no error of law having been committed, the court did not abuse its discretion in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring.